Citation Nr: 0614415	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  96-12 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
March 1970.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In a January 2001 decision, the Board found that the veteran 
had submitted new and material evidence to reopen a claim of 
entitlement to service connection for a psychiatric disorder 
other than PTSD.  The Board remanded the case to the RO for 
further development of this issue de novo, the claim of 
service connection for PTSD, and entitlement to service 
connection for peripheral neuropathy.  On remand, the RO 
granted service connection for peripheral neuropathy, thereby 
removing the issue from the appeal.  The case was recently 
returned to the Board for appellate review of the remaining 
issue, which the Board has revised to conform to its decision 
in January 2001.  


FINDINGS OF FACT

1.  The competent and probative medical evidence does not 
show a diagnosis of PTSD.

2.  The competent and probative medical evidence does not 
associate an acquired psychiatric disorder other than PTSD, 
identified as a psychosis, to the veteran's military service 
on any basis.




CONCLUSION OF LAW

A chronic, acquired psychiatric disorder including PTSD was 
not incurred in or aggravated by service, and a psychosis may 
not be presumed to have been incurred or aggravated in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159 
(2005).  The VCAA is applicable to this appeal because the 
appellant's claims were pending on November 9, 2000, the 
effective date of the new law.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The April 2001 RO letter informed the veteran of the 
provisions of the VCAA and was advised to identify any 
evidence in support of the claim that had not been obtained.  
It informed the veteran that VA would obtain pertinent 
federal records.  The veteran was informed that VA would also 
make reasonable efforts to obtain any identified private 
medical evidence.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the veteran of 
the information and evidence necessary to substantiate the 
claims as required by Quartuccio, supra.  

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  A VCAA notice in this case was not 
provided to the veteran prior to the initial AOJ adjudication 
of the claim and as a result the timing of the notice does 
not comply with the express requirements of the law as 
discussed in Pelegrini.  However, the VCAA-specific 
development that was subsequently completed prior to the RO 
reviewing the matter in October 2004 cured the timing 
deficiency.  The VCAA specific letter was issued pursuant to 
a Board remand in January 2001.  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006), noting the timing 
defect can be cured, as it was here, through Board remand 
followed by VCAA directed notice.  Although the supplemental 
statement of the case in October 2004 did mischaracterize the 
issue in part, the discussion was sufficient to alert the 
veteran that the reason for the denial of his claim for a 
psychiatric disorder other than PTSD was the absence of 
evidence showing he suffered from a nervous condition that 
was incurred or aggravated in service based upon the record 
including the recent examination.  In response the 
representative directed argument solely to service connection 
for PTSD.  Thus the Board concludes there was no harm to the 
veteran in the presentation of the claim in the October 2004 
supplemental statement of the case.  

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of the claims.  See also, VAOPGCPREC 01-04.  The Board notes 
that the April 2001 VCAA-specific letter had information 
inviting him to submit various types of evidence that he felt 
would support his claim that the Board finds was an 
acceptable presentation of the fourth element.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of a VCAA notice has been 
satisfied, and he was provided a single notice covering all 
content requirements expressly.  The content of the VCAA 
notice supports the conclusion that the claimant had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  Furthermore, as the Board is 
denying the claim for service connection there is no 
potential prejudice in any deficiency in notice regarding the 
effective date and initial rating elements of a claim.  The 
Board also notes that the notice of the rating decision, the  
statement of the case and supplemental statement of the case 
were thorough in presenting information the veteran needed to 
pursue his appeal.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The RO obtained a VA examination and opinion and VA 
medical records.  The veteran submitted private treatment 
records.  The RO obtained a medical examination/opinion 
pursuant to the Board remand in view of the references to 
PTSD symptoms and documented receipt of the Combat 
Infantryman Badge.  See Duenas v. Principi, 18 Vet. App. 514, 
519-20 (2004).  The veteran also testified at a RO hearing.  
Thus, the Board finds the development is adequate when read 
in its entirety and that it satisfied the obligations 
established in the VCAA and the Board's remand order.  

In summary, the Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  The record has been supplemented 
with relevant clinical records, and an examination that 
included medical opinion relevant to the appeal.  VA's duty 
to assist the veteran in the development of the claims has 
been satisfied and the Board will turn to a discussion of the 
claim on the merits. 


Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection may be 
granted on a presumptive basis for a psychosis, if manifested 
to the required degree with the firths post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The basic three requirements for prevailing on a claim for 
service connection are (1) competent evidence of a current 
disability (a medical diagnosis) Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence) Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and (3) a nexus between the in-service 
disease or injury and the current disability (medical 
evidence) Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  The veteran 
has met the first requirement to prevail on a claim of 
entitlement to service connection; that is, he has a chronic 
acquired psychiatric disability, which has been consistently 
diagnosed as schizophrenia.  However, the claim fails as he 
does not satisfy the other two requirements for prevailing on 
a claim for service connection.   

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The service medical records show that on the preinduction 
examination in December 1967 when the elaboration was no "NP 
disease" for complaints of nervous trouble and depression 
and the clinical examination showed a normal psychiatric 
status.  He was referred to the mental health clinic in June 
1968 for what was described as bizarre behavior.  The 
consultant reported "passive dependent & inadequate" and 
thereafter there was a normal psychiatric status on the 
January 1970 medical examination for separation.  The 
separation examination shows the same history as given on the 
preinduction examination but there was no elaboration.  The 
record of his hospitalization in February 1970 for various 
physical complaints showed no reference to any psychiatric 
disorder and in the medical history "no problems" was 
entered regarding the review of neuropsychiatric systems.  

Following military service he filed a claim for a nervous 
condition with VA early in 1970 and the VA psychiatry 
examiner in September 1970 reported no significantly 
disabling psychiatric disease found at this time.  Thereafter 
the report of a VA hospitalization that began in March 1985 
noted he worked as a policeman for 12 years and was medically 
retired late in 1984.  The psychiatric diagnoses were 
paranoid type schizophrenic disorder and paranoid 
personality.  It was noted he was a policeman from 1972 to 
1984 and that he had flashbacks to his time in Vietnam and 
was hearing voices.  Earlier VA records show he was 
hospitalized initially in March 1984 with the diagnosis of 
schizophreniform disorder and alcohol abuse.  Contemporaneous 
records show the private psychiatric diagnosis was also 
paranoid schizophrenia and this diagnosis was reported during 
VA hospitalization in 1986.  

In February 1994, a board of three VA psychiatrist reported 
paranoid type schizophrenia with PTSD symptoms and noted the 
stressor was Vietnam War exposure.  They reexamined him in 
1996 and returned the same diagnosis but noted the stressors 
were undetermined and concluded the evaluation in service in 
1968 was of no value.  A VA clinical record dated in October 
1996 noted the veteran carried a diagnosis of PTSD.  However, 
the VA psychiatrists in September 2004 reviewed the record 
and concluded the diagnosis was residual type schizophrenia 
and that they could not establish a link between a stressor 
and the signs and symptoms of the veteran's mental illness. 

As with any piece of evidence, the credibility and weight to 
be attached to VA opinions versus the opinion from a private 
clinician if submitted is an adjudication determination.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  It is 
the Board's duty to determine the credibility and weight of 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991); Sanden 
v. Derwinski, 2 Vet. App. 97 (1992).  The RO provided the 
entire record to the VA examiners and did not limit or 
constrain the review. See, e.g., Colayong v. West, 12 Vet. 
App. 524, 535 (1999); Bielby v. Brown, 7 Vet. App. 260, 268-
69 (1994).  It is noteworthy that the VA psychiatrist in 1996 
and 2004 did not continue to report Vietnam War exposure as a 
stressor for the veteran's psychosis.  Thus the Board 
concludes that the weight of the competent evidence is 
against a nexus between the veteran's military service and 
his current psychiatric disability.  Although the recent 
opinions read together attach no weight to the incomplete 
psychiatric consultation report in 1968, neither examination 
provides a link to military service for the veteran's 
psychosis.  The weight assigned to these opinions is enhanced 
by the fact that the veteran has not offered or identified 
any competent evidence to rebut the conclusions of the VA 
examiners, or reasonably call into question their 
conclusions.  Simply stated, it is the veteran's belief, as 
reflected in his correspondence and testimony that was 
directed primarily to PTSD (T 3-15), that his psychiatric 
disability is related to service.  However, the veteran, as a 
layperson, is not qualified to render medical opinions 
regarding the existence of a disorder or nexus and his 
opinion is entitled to no weight.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The Board has "the authority to discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden, 125 F.3d at 1481. 
 
The Board will point out that to establish service connection 
for PTSD the three elements necessary are: (1) a current 
medical diagnosis of PTSD; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The claim 
fails since there is no diagnosis of PTSD.  At best, 
examiners noted PTSD symptoms in a diagnosed psychosis.  The 
recent VA examination was intended to clarify the diagnosis 
and it did not find support for the diagnosis of PTSD.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  On this 
critical element, the Board concludes the competent evidence 
is not in approximate balance.  Although there was a clinical 
notation that the veteran carried the PTSD diagnosis there is 
no evidence supporting the diagnosis on any examination and 
the recent clinical records show his psychiatric diagnoses as 
bipolar disorder and psychosis not otherwise specified.  The 
fact that the veteran received the Combat Infantryman Badge 
does not alone serve to establish the diagnosis of PTSD, 
which is a medical determination, and on the recent 
examination it was noted that no PTSD symptoms were 
identified in response to direct questioning.

Therefore, for the reasons stated, the Board finds the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic acquired 
psychiatric disorder, including PTSD and the benefit of the 
doubt rule is inapplicable.  38 U.S.C.A. § 5107; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a chronic acquired psychiatric 
disorder including PTSD is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


